Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language  Such claim limitation(s) is/are:  no such limitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 16 have been amended to recite “inspector”.  However, this is not a term used or explained in the original disclosure.  There is no disclosure of what is should or should not include.  In order to expedite examination the claims have been examined as written and any structure(s) capable of the function are interpreted as readable thereon.  Examiner suggests use of previous claim language, which is supported by the original disclosure, to expedite examination.
Claims 11 has been amended to recite “a controller”.  However, this is not a term used or explained in the original disclosure.  There is no disclosure of what is should or should not include.  In order to expedite examination the claims have been examined as written and any structure(s) capable of the function are interpreted as readable thereon.  Examiner suggest use of the term “active interdiction control system” or computer, which is supported by the original disclosure (at, e.g., paras. 144 and 203), to expedite examination.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 9 in the preambles and bodies thereof continue to introduce and clarify properties of the “the plurality of processing In order to expedite examination, Examiner continues to assume that the plurality of processing modules/chambers are not part of the claimed inventions.  If Applicant believes they should be part of the claimed invention, Examiner requests remarks as to how Applicant believes the claim should be interpreted based on their organization and/or clearly and positively reciting the processing chambers as elements of the claims.  Examiner also notes that failure to address the issue will be interpreted to mean Applicant has no dispute with Examiner’s claim interpretation.  Claim 2 continues to be interpreted as drawn to intended use at best, but is also/furter unclear because the plurality of processing chambers are not considered part of the claimed invention “an apparatus” as detailed above.  
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,695,564 to Imahashi.
Regarding claim 1:  Imahashi discloses an apparatus (i.e. a “transfer module”) capable of implementation with one or more processing chambers for moving the workpiece into and out of the one or more processing chambers for fabrication of electronic devices, the apparatus comprising:  
a transfer chamber (e.g., Fig. 1, one of U2) having an internal space for the movement of the workpiece, the transfer chamber capable of being coupled the one or more processing chambers (U1/U5) (Note:  the “one or more processing chambers” are not being considered of part of the claimed invention); 
a pass-through chamber (u2) having an internal space for the movement of the workpiece, the pass-through chamber positioned between the transfer chamber and one of 
a processing chamber of the one or more processing chambers or 
another transfer chamber (the other of U2) coupled to the one or more processing chambers another chamber (104) (Note:  although Imahashi addresses the presence of the another transfer chamber, neither the “another transfer chamber” nor the “a processing chamber of the plurality of processing chambers” are being interpreted as 
a robot (12) positioned inside the internal space of the transfer chamber and configured to move (or capable of moving) the workpiece through the internal space of the transfer chamber and selectively into and out of the one or more processing chambers, or the pass through chamber coupled to the transfer chamber; 
a measurement region (inside U2; also see, e.g., Fig. 4 and column 6, row 46 through column 7, row 9 and column 9, row 63) located within a dedicated area of the internal space of the pass-through chamber, the measurement region accessible by the robot for positioning the workpiece in the measurement region at least one of before or after the workpiece is processed in the one or more processing chambers; 
an inspector (testing device 27) configured to engage the workpiece that is positioned in the measurement region, the inspector operable for measuring data associated with an attribute on the workpiece; and
a workpiece support (table 20 with lift pins [not shown]; or vertically movable cassette) for supporting the workpiece and providing at least one of (i) horizontal translation, (ii) vertical translation, and (iii) a rotation for the workpiece with respect to the inspector.
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
With respect to claim 2, Examiner notes that even if the one or more processing chambers/plurality of processing chambers were interpreted as part of the claimed “transfer module”, which they are not, see above, the type of processing performed thereon would be considered intended use, wherein the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, Examiner notes Hunter teaches these intended uses (see, e.g., column 6, rows 4-8).
With respect to claim 5, the inspection system includes at least one signal source (27a) for directing at least one of an electromagnetic signal, an optical signal, a particle beam, or a charged particle beam to be incident onto a surface of the workpiece positioned in the measurement region; and at least one detector (27b) arranged to receive at least one of electromagnetic signal, an optical signal, a particle beam, or a charged particle beam reflected from a surface of the workpiece for measuring data associated with an attribute on the workpiece.
With respect to claim 6, the inspector is operable for measuring data associated with an attribute including one or more of the claimed features (column 6, row 46 through column 7, row 9 and column 9, row 63).
With respect to claim 7, the inspection system is operable for measuring data associated with an attribute of the workpiece using at least one of the claimed techniques (see, e.g., column 6, row 46 through column 7, row 9 and column 9, row 63).
.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2007/0196011 to Cox et al.
Regarding claim 1:  Cox et al. disclose an apparatus (i.e. a “transfer module”) capable of implementation with one or more processing chambers for moving the workpiece into and out of the one or more processing chambers for fabrication of electronic devices, the apparatus comprising:  
a transfer chamber (e.g., Figs. 2, 10 and 18-19, 110) having an internal space for the movement of the workpiece, the transfer chamber capable of being coupled the one or more processing chambers (Note:  the “one or more processing chambers” are not being considered of part of the claimed invention); 
a pass-through chamber (106A and 106B; also see, e.g., Figs. 18 and 19 and paras. 44, 69, 118-134) having an internal space for the movement of the workpiece, the pass-through chamber positioned between the transfer chamber and one of 
a processing chamber of the one or more processing chambers or 
another transfer chamber (104) coupled to the one or more processing chambers another chamber (even if indirectly) (Note:  although Cox et al. address the presence of the another transfer chamber, neither the “another transfer chamber” nor the “a processing chamber of the plurality of processing chambers” are being interpreted as part of the claimed invention as they are not clearly listed as elements of the apparatus); 

a measurement region (inside volume of 106A and 106B) located within a dedicated area of the internal space of the pass-through chamber, the measurement region accessible by the robot for positioning the workpiece in the measurement region at least one of before or after the workpiece is processed in the one or more processing chambers; 
an inspector (811) configured to engage the workpiece that is positioned in the measurement region, the inspector operable for measuring data associated with an attribute on the workpiece; and
a workpiece support (1804 and 1806) for supporting the workpiece and providing at least one of (i) horizontal translation, (ii) vertical translation, and (iii) a rotation for the workpiece with respect to the inspector.
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, Examiner notes that the one or more processing modules are not considered a part of the claimed apparatus, even if they happen to be disclosed in the relied upon prior art.
With respect to claim 2, Examiner notes that even if the one or more processing chambers/plurality of processing chambers were interpreted as part of the claimed “transfer module”, which they are not, see above, the type of processing performed thereon would be considered intended In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, Examiner notes Cox et al. teach these intended uses (see, e.g., para. 108).
With respect to claim 5, the inspection system includes at least one signal source (813) for directing at least one of an electromagnetic signal, an optical signal, a particle beam, or a charged particle beam to be incident onto a surface of the workpiece positioned in the measurement region; and at least one detector (814) arranged to receive at least one of electromagnetic signal, an optical signal, a particle beam, or a charged particle beam reflected from a surface of the workpiece for measuring data associated with an attribute on the workpiece.
With respect to claim 6, the inspector is operable for measuring data associated with an attribute including one or more of the claimed features (see, e.g., paras. 44-69).
With respect to claim 7, the inspection system is operable for measuring data associated with an attribute of the workpiece using at least one of the claimed techniques (see, e.g., paras. 44-69).
With respect to claim 8, the pass-through internal space and measurement region are capable of being maintained as a controlled environment that includes at least one of a vacuum environment or an inert gas atmosphere (see, e.g., para. 42).

Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2007/0196011 to Cox et al.
capable of implementation with one or more processing chambers for moving the workpiece into and out of the one or more processing chambers for fabrication of electronic devices, the apparatus comprising:  
a transfer chamber (Fig. 2, 8 and 10, 110) having an internal space for the movement of the workpiece, the transfer chamber comprising one or more ports (openings leading to chambers 201-204) disposed around a perimeter of the transfer chamber and the transfer chamber capable of being coupled the one or more processing chambers (Note:  although disclosed by Hunter, the “one or more processing chambers” (201-204) are not being considered of part of the claimed invention); 
a robot (113 or 50) positioned inside the internal space of the transfer chamber and configured to move (or capable of moving) the workpiece along a horizontal plane within the internal space of the transfer chamber and selectively into and out of the one or more processing chambers being opposite a corresponding transfer port; 
an optical inspector (211) coupled to the transfer chamber, the optical inspection system comprising a sensor aperture (space holding 705) disposed opposite of the horizontal plane and within the perimeter of the transfer chamber; and 
a workpiece support (804 and 820) for supporting the workpiece providing at least one of (i) a horizontal translation, (ii) a vertical translation, and (iii) a rotation for the workpiece with respect to the optical inspector.
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
With respect to claim 10, the sensor aperture is arranged proximate to a corresponding processing chamber (e.g., 201) of the one or more processing chambers.  Examiner notes that even if the one or more processing chambers/plurality of processing chambers were interpreted as part of the claimed “transfer chamber”, which they are not, see above, the type of processing performed thereon would be considered intended use, wherein the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, Examiner notes Cox et al. teach these intended uses (see, e.g., para. 38).
With respect to claim 11, the optical inspection system comprises an image capture device (812), a light source (811), and a controller (102) to analyze images stored in memory.  
With respect to claims 12-15, the inspector with detector (812) as detailed above would be capable of inspecting and analyzing any one of surface, pattern, thickness and stress of a workpiece, wherein the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi and/or Cox et al. as applied to claims 1-2 and 5-8 above in view of additional teachings of Cox et al.
Imahashi and Cox et al. disclose the invention substantially as claimed and as described above.
However, Imahahshi and Cox as described above fail to disclose the inspector is positioned externally of the pass-through internal space, the inspector configured for directing an inspection signal into the measurement region from outside the external space for measuring data associated with an attribute of the workpiece; and further comprising an access port  coupled with the transfer chamber, the access port being transparent to a passage of the inspection signal from the inspector into the internal space to the measurement region.
However, in an alternative embodiment, Cox et al. disclose provision of an inspector outside of an internal space of chamber in which a workpiece is located as an alternative configuration (see, e.g., Fig. 10) to provision of the same inside an internal space of a chamber in which a workpiece is located.  
The courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
It follows that substituting or rearranging an internal inspector for/to be an external inspector as claimed would obvious to one of ordinary skill in the art having ordinary creativity, common sense and logic and in possession of the teachings of Cox.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0196011 to Cox et al.
Regarding claim 16:  Cox et al. disclose a manufacturing platform for fabrication of electronic devices substantially as claimed and comprising:  
a plurality of processing chambers (Figs. 2, 8 and 10, 201-204) hosted on the manufacturing platform for processing a workpiece through a plurality of processes in a process sequence;
a transfer chamber (Figs. 2, 8 and 10, 110) coupled to the plurality of process chambers for moving the workpiece into and out of the plurality of processing chambers to effect the process sequence, the transfer chamber comprising
a robot (113 or 50) positioned inside the internal space of the transfer chamber and configured to move (or capable of moving) the workpiece along a horizontal plane within the internal space of the transfer chamber and selectively into and out of the one or more processing chambers; 
a pass through chamber (106A and 106B) having an internal space for the movement of the workpiece, the pass-through chamber positioned between the transfer chamber and one of (i) a processing chamber of the plurality of processing chambers or (ii) another transfer chamber 
a first measurement region (“A”) located within the internal space of the transfer chamber, the first measurement region accessible by the robot for positioning the workpiece in the first measurement region at least one of before or after the workpieces is processed in the plurality of processing chambers;
a second measurement region located within the internal space of the pass-through chamber (see, e.g., Figs. 18 and 19 and paras. 118-134), the second measurement region accessible by the robot for positioning the workpiece in the second region;  
a first inspector (Fig. 10, 811) configured to engage the workpiece that is positioned in the first measurement region, the first inspector operable for measuring first data associated with a first attribute of the workpiece;
a second inspector (Fig. 18, 811) configured to engage the workpiece that is positioned in the second measurement region, the second inspector operable for measuring second data associated with a second attribute on the workpiece; and 
a workpiece support (804 and 820) with respect to the first inspector and with respect to the second inspector (1804 and 1806) with respect to the second inspector for providing at least one of (i) a horizontal translation, (ii) a vertical translation, and (iii) a rotation for the workpiece.
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, Examiner notes that the one or more processing modules are not considered a part of the claimed apparatus, even if they happen to be disclosed in the relied upon prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/               Primary Examiner, Art Unit 1716